Citation Nr: 1705084	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-44 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than November 26, 2003, for the grant of service connection for paranoid schizophrenia.

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Hughes

INTRODUCTION

The Veteran served on active duty from December 1975 to February 1976.  He died in October 2011.  The appellant is his surviving spouse.

The appellant filed a claim for Dependency and Indemnity Compensation (DIC) and accrued benefits in January 2012.  The earlier effective date claim arises from a March 2013 rating decision which granted an increased 100 percent rating for the Veteran's service-connected paranoid schizophrenia from November 26, 2003 (the date of receipt of his original claim for service connection) through October 17, 2011 (the date of his death) for accrued benefits purposes.  A November 2012 letter advised the appellant that she has been substituted as the claimant.  See 38 U.S.C.A. § 5121A (West 2014).  This law provides for a more liberal basis for the award of accrued benefits than is provided in 38 U.S.C.A. § 5121, but is still limited to the same benefit, i.e., accrued benefits due and unpaid at the time of the Veteran's death.  See 38 U.S.C.A. §§ 5121A, 5121 (West 2014).  However, it is no longer referred to as a claim for "accrued benefits," because the appellant has been substituted for the Veteran in the claim, and she essentially replaces him as the claimant.  

Regarding representation, review of the record shows that the appellant was represented by J. Michael Woods, Attorney, in her appeal as to the matter of entitlement to an earlier effective date.  Mr. Woods notified VA by a May 6, 2015 letter that, as of the date of this letter, his firm no longer represented the appellant in her VA beneftis claim; however, the matter of entitlement to an earlier effective date had already been certified to the Board (on March 25, 2015.)  As such, the May 6, 2015 notice does not comply with the requirements set forth in 38 C.F.R. § 20.608(a)(2) for withdrawal of representation of services after certification of an appeal in that it was not submitted to the Board by motion showing good cause as to why such representation could not be continued.  Thus, the Board has listed Attorney Woods as the appellant's representative on this decision and finds there is no prejudice to the appellant or due process violation in doing so as he continues to represent the appellant before the Board for purposes of this appeal.

Notably, an October 2010 Board decision granted service connection for paranoid schizophrenia, denied service connection for posttraumatic stress disorder (PTSD) and remanded the matter of service connection for major depression.  The Veteran appealed the denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court granted a joint motion for remand of the PTSD claim.  In a November 2011 decision, the Board dismissed the appeal as to the matters of service connection for PTSD and major depression for lack of jurisdiction due to the death of the Veteran.  This dismissal included notice as to the right of an eligible person to request substitution as the appellant for purposes of processing the claims to completion.  Although the appellant has been substituted as the claimant in connection with the earlier effective date claim, review of the record does not show that she has pursued the claims of service connection for PTSD and major depression.

Review of the record shows that the appellant submitted additional evidence consisting of statements from the Veteran's treatment providers and medical articles.  38 U.S.C.A. § 7105(e) provides that waiver of initial agency of original jurisdiction (AOJ) review of evidence submitted by the claimant or her representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Moreover, the additional evidence has no bearing on the earlier effective date claim (as it pertains to the cause of the Veteran's death).  Accordingly, no waiver of review by the AOJ is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for a psychiatric disorder (claimed as a neuropsychiatric condition) was received on November 26, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to November 26, 2003, for the grant of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA treatment records show that the Veteran initially sought mental health treatment in September 2003, when he reported a 27 year history of auditory hallucinations (since his military service, he had occasionally heard a voice telling him to harm himself.)  

The Veteran's informal claim of service connection for neuro-psychiatric disorder is dated stamped as received by VA on November 26, 2003.  His formal claim, VA Form 21-526, Veteran's Application for Compensation and/or Pension, was received in January 2004; thus, within one year of his informal claim.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the appellant's claim for an effective date earlier than November 26, 2003, for the grant of service connection for paranoid schizophrenia.

There is no evidence of a formal or informal claim being received by VA prior to November 26, 2003.  Although VA treatment records show his initial mental health treatment starting in September 2003 (and he reported a 27 year history of auditory hallucinations), they do not identify service connection for a psychiatric disorder as a benefit being sought.  Treatment reports, alone, cannot serve as an informal claim for service connection.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, as the Veteran separated from service many years prior to filing his claim, an effective date corresponding to the date following separation from service is not warranted.  Thus, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  The date of receipt of the claim is the later date, and was properly used as the effective date.

Accordingly, VA is precluded from granting an effective date for this award of service connection prior to November 26, 2003, because the RO has already assigned the earliest possible effective date provided by law.  As the law is 
dispositive in this matter, the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than November 26, 2003, for the grant of service connection for paranoid schizophrenia is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


